DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 03/03/2021, with respect to U.S.C. 103(a) rejections have been fully considered and are persuasive.  The U.S.C. 103(a) rejection(s) of claims 25-45 has been withdrawn. 

Allowable Subject Matter
Claims 25-45 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 25, 34, and 40 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: in response to a service request from a mobile device, the service request corresponding to a plurality of traffic flows: determine a flow profile for each of the plurality of traffic flows, each of the flow profiles including a flow identifier and Quality of Service (QoS) parameters relating to the corresponding traffic flow; determine, for at least some of the plurality of traffic flows and on a per- traffic flow basis, routing information relating to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RASHEED GIDADO/Primary Examiner, Art Unit 2464